 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     DALE SKYLLINGSTAD,                               CASE NO. C18-648 BHS
 6
                             Plaintiff,               ORDER GRANTING IN PART
 7          v.                                        AND DENYING IN PART
                                                      DEFENDANT’S MOTION FOR
 8   NATIONAL RAILROAD PASSENGER                      PARTIAL SUMMARY
     CORPORATION d/b/a AMTRAK,                        JUDGMENT
 9
                             Defendant.
10

11          This matter comes before the Court on Defendant National Railroad Passenger

12   Corporation d/b/a Amtrak’s (“Amtrak”) motion for partial summary judgment on

13   plaintiff’s consumer protection act claim. Dkt. 78. The Court has considered the

14   pleadings filed in support of and in opposition to the motion and the remainder of the file

15   and hereby grants in part and denies in part the motion for the reasons stated herein.

16                     I.   PROCEDURAL AND FACTUAL HISTORY

17          On November 23, 2017, Plaintiff Dale Skyllingstad (“Skyllingstad”) purchased a

18   ticket for Amtrak 501 for $12.00. Dkt. 88, ¶ 2. On December 17, 2017, Skyllingstad

19   drove a car to Olympia, Washington to use after the train ride. Id. ¶ 3. On December 18,

20   2017, Skyllingstad drove a car to Tacoma, Washington to board a commuter train that

21   took him to the Amtrak 501 train. Id. ¶ 4. While on the trip to Olympia, Amtrak 501

22   derailed allegedly causing Skyllingstad injuries. After the derailment, Skyllingstad’s



     ORDER - 1
 1   parents drove roundtrip to Olympia to retrieve his car and incurred expenses that

 2   Skyllingstad covered. Id. ¶ 5. On January 9, 2018, Amtrak refunded Skyllingstad’s

 3   ticket. Id. ¶ 6.

 4          On May 3, 2018, Skyllingstad filed a complaint against Amtrak asserting a cause

 5   of action for negligence and a violation of Washington’s Consumer Protection Act

 6   (“CPA”), RCW Chapter 19.86. Dkt. 1. In relevant part, Skyllingstad seeks “all fees and

 7   expenses, including attorney fees, treble damages, prejudgment interest and all other

 8   damages recoverable under [the CPA]” and “injunctive relief to protect the public.” Id.,

 9   ¶¶ 6.2, 6.3.

10          On June 27, 2019, Amtrak filed the instant motion for summary judgment on

11   Skyllingstad’s CPA claim. Dkt. 78. On July 29, 2019, Skyllingstad responded. Dkt. 84.

12   On August 2, 2019, Amtrak replied. Dkt. 89. On August 8, 2019, Skyllingstad filed a

13   surreply. Dkt. 91.

14                                      II. DISCUSSION

15   A.     Summary Judgment Standard

16          Summary judgment is proper only if the pleadings, the discovery and disclosure

17   materials on file, and any affidavits show that there is no genuine issue as to any material

18   fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

19   The moving party is entitled to judgment as a matter of law when the nonmoving party

20   fails to make a sufficient showing on an essential element of a claim in the case on which

21   the nonmoving party has the burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317,

22   323 (1986). There is no genuine issue of fact for trial where the record, taken as a whole,



     ORDER - 2
 1   could not lead a rational trier of fact to find for the nonmoving party. Matsushita Elec.

 2   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must

 3   present specific, significant probative evidence, not simply “some metaphysical doubt”).

 4   See also Fed. R. Civ. P. 56(e). Conversely, a genuine dispute over a material fact exists

 5   if there is sufficient evidence supporting the claimed factual dispute, requiring a judge or

 6   jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477

 7   U.S. 242, 253 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d

 8   626, 630 (9th Cir. 1987).

 9          The determination of the existence of a material fact is often a close question. The

10   Court must consider the substantive evidentiary burden that the nonmoving party must

11   meet at trial—e.g., a preponderance of the evidence in most civil cases. Anderson, 477

12   U.S. at 254; T.W. Elec. Serv., Inc., 809 F.2d at 630. The Court must resolve any factual

13   issues of controversy in favor of the nonmoving party only when the facts specifically

14   attested by that party contradict facts specifically attested by the moving party. The

15   nonmoving party may not merely state that it will discredit the moving party’s evidence

16   at trial, in the hopes that evidence can be developed at trial to support the claim. T.W.

17   Elec. Serv., Inc., 809 F.2d at 630 (relying on Anderson, 477 U.S. at 255). Conclusory,

18   nonspecific statements in affidavits are not sufficient, and missing facts will not be

19   presumed. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888–89 (1990).

20   B.     Amtrak’s Motion

21          Amtrak moves for summary judgment on Skyllingstad’s CPA claim on two

22   grounds. First, Amtrak argues that Skyllingstad may not recover damages for personal


     ORDER - 3
 1   injury under the CPA. Dkt. 78 at 6–7. This is a well-settled issue of law that

 2   Skyllingstad does not dispute. Therefore, to the extent that Skyllingstad seeks damages

 3   for personal injuries under the CPA, the Court grants the motion.

 4           Second, Amtrak argues that Skyllingstad “has not produced evidence of the types

 5   of damages to ‘business or property’ that are recoverable under the [CPA].” Id. at 3. In

 6   response, Skyllingstad submitted evidence of (1) the loss of use of his money between

 7   when he purchased his ticket and when Amtrak refunded the purchase price and (2)

 8   expenses incurred in commuting to and from the relevant train stations. Dkt. 88. In

 9   reply, Amtrak moves to strike Skyllingstad’s declaration because he failed to timely

10   disclose this evidence. Dkt. 89 at 3–5. Thus, Amtrak morphed this summary judgment

11   motion into a discovery motion or a motion in limine. The Court declines to consider

12   Amtrak’s motion to strike because it is presented for the first time in a reply depriving

13   Skyllingstad of the due process protections of notice and an opportunity to be heard. 1

14   Accordingly, the Court denies Amtrak’s motion to the extent it argues that Skyllingstad

15   has failed to submit admissible evidence of his injury.

16           In the alternative, Amtrak has refunded Skyllingstad’s ticket cost and offers to pay

17   his other alleged actual damages under the CPA. Dkt. 89 at 6. Amtrak argues that, once

18   it pays Skyllingstad’s actual damages, “there is simply no injury, and no grounds to

19

20           1
                While motions to strike are proper in a reply, Local Rules W.D. Wash. LCR 7(g), this rule is
     generally used to strike evidence that is inadmissible. Here, Amtrak moves to strike under Fed. R. Civ. P.
21   26 and 37, which necessitates notice and an opportunity to respond. Moreover, Skyllingstad’s surreply on
     this issue is improper because it includes substantive argument. However, to the extent that Skyllingstad
22   seeks to strike Amtrak’s discovery arguments, the Court declines to consider Amtrak’s arguments.



     ORDER - 4
 1   permit plaintiff’s CPA claim to move forward.” Dkt. 78 at 9. Amtrak provides no

 2   citation for this position, and the Court finds it to be without merit. If Skyllingstad can

 3   prove his CPA claim, he may recover actual damages, treble damages (up to a maximum

 4   of $25,000), attorney’s fees, and statutory costs. See RCW 19.86.090. Amtrak cites no

 5   authority for the proposition that paying the alleged actual damages precludes

 6   Skyllingstad from seeking these other damages. Moreover, Skyllingstad seeks

 7   “injunctive relief to protect the public.” Dkt. 1, ¶ 6.3. This request alone is sufficient to

 8   overcome summary judgment. For example, if the jury finds that Amtrak engaged in the

 9   unfair and deceptive act of selling train tickets for a route that did not comply with the

10   federal regulations governing preventative measures at certain speed reduction locations,

11   bridges, or tunnels, then Skyllingstad may seek an injunction to prevent such future sales

12   in Washington. Therefore, the Court denies Amtrak’s motion to the extent Amtrak

13   asserts that Skyllingstad has been or will be reimbursed for his actual damages.

14                                         III. ORDER

15          Therefore, it is hereby ORDERED that Amtrak’s motion for partial summary

16   judgment on plaintiff’s consumer protection act claim, Dkt. 78, is GRANTED in part

17   and DENIED in part as stated herein.

18          Dated this 14th day of August, 2019.

19

20

21
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

22


     ORDER - 5
